 In the Matter of HUDSON MOTOR CAR COMPANYandLOCAL 889, INDUS-TRIAL OFFICE WORKERS UNION, INTFRNATIONAL UNION, UNITED AUTO-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA (UAW-CIO)Case No. 7-R-16 .-Decided 1lIa.ch 1J, 1944Beaumont. SmithcCHaryie,byLllr.Percy J. Donovan,of Detroit,Mich., for the Company.Maurice SugarandJack N. Tucker,byMr. Jack N. Tucker,ofDetroit, Mich., for the Union.Mire 11felve^n R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATDN ENT OF THE CASK'Upon petitionduly filed byLocal 889, Industrial OfficeWorkersUnion, Interliational Union,UmtedAutomobile,Aircraftand Agri-cultural Implement Workers of America(UAW-CIO),herein calledthe Union,allegingthat a question affecting commerce had arisenconcerning the representation of employees of Hudson Motor CarCompany,Detroit, Michigan,herein called the Company, the NationalLabor RelationsBoardprovided for an appropriate hearing upon duenotice before Robert J. Wienci,Trial Examiner.Saidhearing washeldat Detroit,Michigan, on January 27, 1944. The Company and theUnion appearedand participated.All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free fromprejudicialerror and arehereby affirmed.All partied were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case,the Board makes the following:FINUINOSOFFACT1.THE BUSINESSOF TIIE COMPANYHudson Motor Car Company, a Michigan corporation, is engagedm the manufacture of war materials and equipment for the United55 N. L.R. B., No. 94.509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates Government.The Company owns and operates three manu-facturing and assembly plants located in Detroit, Michigan, knownas the Jefferson, Charlevoix, and Gratiot plants, which are the onlyplants involved herein.Approximately 50 percent of the raw ma-terials and finished and partially finished materials used by the Com-pany at said plants is shipped to the plants from points outside theState of Michigan, and in excess of 90 percent in value of the finishedand partially finished products of the Company is shipped to pointsoutside the State of Michigan.We find that the Company is en-gaged in commerce within the meaning of the National Labor Re-lations Act.IT.THE ORGANIZATION INVOLVEDLocal 889, Industrial OfficeWorkers Union, International Union.United Automobile, Aircraft and Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations.is a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested recognition from the Company as exclusivebargaining agent for certain of the Company's office and clericalemployees.The request has not been granted by the Company.A statement of the Acting Regional Director, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE, UNITThe parties are in general agreement that all office and clerical em-ployees of the Company in the Jefferson, Charlevoix, and Gratiotplants, excluding war contract analysts and corporate tax clerks (Ac-counting Division), time-study engineers and assistant supervisors(Planning Division), all employees in the personnel and war contractsdivisions, all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all supervisors'1The Acting Regional Director repot ted that the Union submitted 432 cards, all of whichbore apparently genuine original signatures, that the names of 297 persons appealing onthe cards were listed on the Company's pay roll of December 6, 1143, which contained thenames of 822 employees in the appiopuate unit; and that 400 cards weie dated betweenMarch and No%ember 1143, and 32 were undated HUDSON MOTOR CAR COMPANY511secretaries, constitute an appropriate unit.A dispute arises, how-ever, with respect to certain classifications.The Union desires theirinclusion, whereas the Company desires their exclusion on the groundthat the employees in these classifications are confidential employees.Comptometer operators:Among the 33 colnptometer operators em-ployed by the Company, there are 6 who do work for the general ac-counting department and at times do some work for the salary pay-rolldepartment on tax returns of the Company, or on figures which areeventually combined into reports of earnings for the New York StockExchange and the Securities Exchange Commission.The Companyrequests the exclusion from the unit of only these 6 employees.Salary pay-roll clerks:These clerks engage in duties normally as-sociated with such employees, and as a result have knowledge of thesalaries of certain salaried employees and also persons on the "specialsalary" pay roll.Labor auditors:There are two employees in this classification,which was formerly designated as `-spot checkers."They check theproduction employees in order to determine whether they are actuallyon the Company's pay roll; whether or not those whose cards arepunched in are actually at their work; and whether their job classi-fications correspond with their actual duties.General audit employees :They audit the books of other companiesfrom which the Company receives raw materials or fabricated partson a cost-plus basis; the year-end bonus paid to production employees,and engage in studies relating to the allocation of costs.Buyers' secretaries:These employees, of whom there are 21, engagein secretarial duties clearly of a clerical nature; in addition, they doa considerable amount of telephoning for the buyers.Stenographers and typists (Master MlMechanic's Division) :The Ma-terMechanic's Division plans the Company's mechanical processes ofproduction, does all cost estimating of labor, and among other thingsdevises methods for cutting costs.The 12 stenographers and typistsemployed in this division do clerical work from pencilled copies ofprocesses laid out by the process men.Although it appears that the work of the employees hereinabovediscussed has its confidential aspects, it is not concerned with laborrelations.The possession of information which the Company re-gards as secret, however, is not of itself sufficient to justify deprivingthese employees of the right to collective bargaining.2We shall, inaccordance with our usual practice, include these employees within theunit.Telephone and telegraph operators:These employees engage in du-tiesnormally associated with their respective classifications.The2seeMatterofThe Babcock & Wilcox Co,52 N L It. B 900 512DECISIONS OF NATIONALLABOR RELATIONS BOARDCompany contends that they should be excluded because they may ac-quire, either by inadvertenceor design,knowledge respecting the Com-pany's confidentiallabor affairs.While it is of course possible that the-operators may obtain such knowledge, we do not regard the possibil-ity as requiring their exclusion from the unit. It is plain that in theelormal courseof their duties they do not obtain such information.We shall therefore include them.The Company also desires the ex-clusion of one of the operators, Beatrice Turner, on the further groundthat she is a supervisory employee.Although she is classified as anassistant supervisor. the record discloses that she is the only telephoneoperator employed by the Company in the Gratiot plant, and has nosemployees working under her direction or supervision.We find that.,he is not a supervisory employee, and we shall include her withinthe unit.Buyers:'these employees, of whom there are 21, purchase all mate-rialsrequired by the Company.Although these employees do notfallwithin our definition of confidential employees, the ground onwhich the Company desires their exclusion from the unit, it appearsthat their duties are closely allied to management, differing materiallyfrom those of the other clerical employees.We shall, therefore, ex-clude them from the unit.Leaders (Plannin-,, Divi.^kon) :This,division sets up special produc-tion schedules for the manufacturing division, which work the Com-pany contends is of a confidential nature. In addition to the Com-pany's contention that leaders are confidential employees, it maintainsthat they are supervisory employees.They have groups of from 3 tojO employees under their direction.They issue work assig lments,and frequently make recommendations With respect to changes in thestatus of employees with whom they work. The record indicates thatthere is no important difference between the leaders and the assistantsupervisors whom the parties have agreed to exclude from the unit.We find that the leaders are supervisory employees, and we shall, ac-tordingly, exclude them from the unit.We find that all office and clerical employees of the Company inthe Jefferson, Charlevoix. and Gratiot plants, including comptometeroperators, salary pay-roll clerks, labor auditors, general audit em-ployees, buyers' secretaries, stenographers and typists (Master Me-chanic's Div;gion), telephone and telegraph operators, but excludingwar contract analysts and corporate tax clerks (Accounting Division),time-study engineers and assistant supervisors (Planning Division),buyers, all employees in the War Contracts and Personnel Divislon,3supervisors' secretaries, leaders, and all other supervisory employees3The parties a,e in agreement,and we find.that all employees represented by other loealqof the UAW-CIO and coveted by contiacta between the Company and such locals ate ex-cluded from the unit here,h ahove found appropriate HUDSON MOTORCAR COMPANY513with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action '4 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE i)E'IEll-MI NATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpoue^ of collective bargaining with Hudson MotorCar Company, Detroit, Michigan, an election by secret ballot shallbe conducted as early as'possibie, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll-period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Local889, Industrial Office Workers Union, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO) for the purposes of collective bargaining.MR. JOHN M. HOUSTON tooknopartinthe consideration of the aboveDecision and Direction of Election.*The pasties ag*ee and tie find, that William Baske J Bretz, J D Shanahan, KathrynCullen, and Charlotte Gleason, should be excluded from the unit as falling within the cate-gory- of supervisory employees5 5 81 2 9-4 4-col 55--34